NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ENEMIAS ROBLERO-GONZALES,                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-330
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Hardee
County; Marcus Ezelle, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, MORRIS, and LUCAS, JJ., Concur.